DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Murray on June 15, 2022.
The application has been amended as follows: 

21.        An anti-adhesion crushing tool for crushing cohesive damp ores into cohesive damp ore pellets, comprising: 
a first crushing roller, wherein the first crushing roller comprises a first roller body, wherein the first roller body is a revolving member formed with an axial hole for receiving a first rotation shaft; and 
wherein the first crushing roller further comprises 
a plurality of crushing teeth, wherein the plurality of crushing teeth are arranged in a plurality of first annular crushing patterns running circumferentially around the first roller body, 
wherein each crushing tooth comprises 
a guiding-in slope, wherein the guiding-in slope has its angle Ɵ change in a non-steep manner to connect to 
a top portion of the crushing tooth, wherein the top portion of the crushing tooth connects to 
a guiding-out slope, wherein the guiding-out slope has its angle β change in a non-steep manner, and the guiding-out slope connects to 
a valley portion, wherein the valley portion connects in a non-steep manner to a guiding-in slope of the adjacent crushing tooth so that 
a transitionally connecting portion that has at least two curvatures is formed between two adjacent crushing teeth; and 
a second crushing roller, wherein the second crushing roller comprises a second roller body, wherein the second roller body is a revolving member formed with an axial hole for receiving a second rotation shaft; 
wherein the second crushing roller further comprises 
a plurality of crushing teeth, wherein the plurality of crushing teeth are arranged in a plurality of second annular crushing patterns running circumferentially around the second roller body, 
wherein each crushing tooth comprises 
2a guiding-in slope, wherein the guiding-in slope has its angle Ɵ change in a non-steep manner to connect to 
a top portion of the crushing tooth, wherein the top portion of the crushing tooth connects to 
a guiding-out slope, wherein the guiding-out slope has its angle β change in a non-steep manner, and the guiding-out slope connects to 
a valley portion, wherein the valley portion connects in a non-steep manner to a guiding-in slope of an adjacent crushing tooth, so that 
a transitionally connecting portion that has at least two curvatures is formed between two adjacent crushing teeth; and 
wherein the first annular crushing patterns are spaced in an axial direction of the first roller body, and 
wherein a first crushing cavity is formed in the space in between any two adjacent first annular crushing patterns of the first roller body, wherein said space is defined by the guiding-out slope, valley portion and transitionally connecting portion of [[a]] said crushing tooth with the guiding-in slope of [[an]] said adjacent tooth; and 
wherein the second annular crushing patterns are spaced in an axial direction of the second roller body, and 
wherein a second crushing cavity is formed in the space in between any two adjacent second annular crushing patterns of the second roller body, wherein said space is defined by the guiding-out slope, valley portion and transitionally connecting portion of [[a]] said crushing tooth with the guiding-in slope of [[an]] said adjacent tooth; and 
wherein the first crushing roller and the second crushing roller are such arranged that their axes are parallel to each other, and 
wherein when the first crushing roller and the second crushing roller rotate in relation to each other in a rotation direction (ω), 
so that in the rotation direction, 
the crushing teeth of the first annular crushing patterns of the first crushing roller lodge within the second crushing cavities of the second crushing roller to form a first match, and 
the crushing teeth of the second annular crushing patterns of the second crushing roller lodge within the first crushing cavities of the first crushing roller to form a second match; and 
3wherein as the rotation of the crushing rollers occurs, 
a plurality of crushing gaps is formed in the axial direction between the first crushing roller and the second crushing roller, wherein each crushing gap is a radial interval formed by the first and second matches between the corresponding annular crushing patterns and crushing cavities of the first and second crushing rollers
wherein a rate by which a guiding-in slope angle (Ɵ) of the guiding-in slope changes with a guiding-in radial height of the guiding-in slope is smaller than a rate by which a guiding-out slope angle (β) of the guiding-out slope changes with a guiding-out radial height of the guiding-out slope, 
so that in the rotation direction of the first crushing roller and the second crushing roller, 
the curvature of the transitionally connecting portion at a guiding-in slope of a tooth is greater than the curvature of the transitionally connecting portion at the guiding-out slope of the adjacent tooth.

27.     The crushing tool of claim 26, wherein for each crushing tooth of the plurality of crushing teeth of the first crushing roller and the plurality of crushing teeth of the second crushing roller, the first and second rollers are configured such that the cohesive ore pellets can come off the crushing cavities as the slope angle of the guiding-out slope gradually decreases in a manner that an adhesion force between the cohesive ore pellets and the crushing cavities is smaller than a centrifugal force applied thereto by the crushing roller

28.     The crushing tool of claim 27, wherein for each crushing tooth of the plurality of crushing teeth of the first crushing roller and the plurality of crushing teeth of the second crushing roller, in the rotation direction of the crushing roller, a front end of the valley portion that has a flat surface that extends to the guiding-out slope that extends to the top portion of the crushing tooth in a manner that the guiding-out slope angle of the guiding-out slope increases gradually, and a rear end of the valley portion extends to the guiding-in slope that extends to the top portion of adjacent crushing tooth 


Response to Arguments
Applicant’s amendments and remarks filed June 7, 2022 with respect to the claim rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections under 112 of claims 21-33 have been withdrawn. 

Allowable Subject Matter
Claims 21-33 are allowed.
As discussed in the Final Rejection dated May 16, 2022, claim 21 was previously amended to incorporate allowable subject matter.  The reasons this subject matter is allowable is discussed in the Office Action dated February 22, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725